Citation Nr: 1644796	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  08-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to an initial compensable evaluation for residuals of status post small bowel obstruction and incidental appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In June 2015, the Board remanded the Veteran's claim for service connection for a bilateral foot disorder for an examination and etiology opinion.  An August 2015 foot examination was conducted, and the examiner provided an October 2015 addendum opinion.  In the October 2015 addendum opinion, the examiner found that the claimed foot disorder was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner stated that "[t]here is no indication that he complained of a heel problem in the service or was diagnosed with a heel problem.  Current X-rays show very small calcaneal spurs that are not symptomatic."  The Board finds that the examiner's rationale is inadequate.  The examiner also did not address the Veteran's statements that he stood for long periods of time in combat boots while performing duties as a cook while on active duty in the United States Coast Guard.  The VA examiner did not address the Veteran's lay testimony that his bilateral heel spurs caused him a significant amount of pain and made it difficult to walk.  The Veteran had further testified that he had toenail deformities, which were not addressed by the VA examiner.  Moreover, a January 1990 reenlistment service examination report noted the Veteran had pes planus.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner's rationale is inadequate, the claim must be remanded for a new VA examination.

In the June 2015 Remand, the Board instructed the RO to obtain a VA examination to determine whether any previously or currently diagnosed psychiatric disorders are related to service.  The Veteran was afforded a VA examination in August 2015.  The VA examiner found the Veteran had major depressive disorder by history, currently in full remission.  The examiner found the Veteran's historical depression symptoms were "less likely than not" due to his military service.  In the rationale, the examiner stated that "[t]here are no corroborating records indicating depression or psychiatric difficulties during military service or in the 20 years that follow."  In a September 2015 addendum opinion, the examiner stated that:

It is also noteworthy that the Veteran's military records showed no diagnoses, reports, or treatment related to anxiety, depression, or behavioral disturbance.  There was [sic] also no indicators of explosive behavior in the military that would typically be associated with non-clinical corroborating evidence such as misconduct discharge [sic].

A January 2014 VA treatment record, completed by a clinical psychologist, reflects that the Veteran had a primary DSM-V diagnosis of generalized anxiety disorder, and a secondary diagnosis of other specified/unspecified depressive disorder.  Therefore, the Veteran had a diagnosis of a psychiatric disorder during the appeal period.  

A December 1993 VA treatment record indicates there was an impression of "adjustment disorder."  The Veteran's service personnel records reflect that he was counseled on behavior toward a female servicemember.  He was also put on six-months probation for performance evaluation during service and was counseled for failure to obey a lawful order and being absent without leave.  The December 1993 VA treatment record, dated less than a year after the Veteran's discharge from service, contradicts the examiner's statements that there were no records indicating depression or psychiatric difficulties.  The VA examiner also did not note the incidents referenced in the Veteran's service personnel records.  As part of the VA examiner's rationale is incorrect, the opinion is inadequate and the claim must be remanded for a new VA opinion.  Stegall, 11 Vet. App at 271.

At a hearing before the Board, the Veteran stated that he was tasked with assisting with rescue missions and extracting dead bodies out of the water while in the Coast Guard.  In a July 2016 brief, the Veteran's representative requested that VA attempt to corroborate the Veteran's claimed statement.  Although service personnel records have been associated with the claims file, they appear to be incomplete.  As the records are relevant to the Veteran's claim for a psychiatric disorder, an attempt must be made to obtain the Veteran's complete service personnel records. 

The Board also remanded the Veteran's claim for a higher rating for his service-connected residuals of status post small bowel obstruction and incidental appendectomy to obtain a VA examination.  The Board specified that the claims file and all electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner was asked to address, in part, whether there is any evidence that the Veteran's postoperative residuals are symptomatic with diarrhea, anemia, and the inability to gain weight.

The Veteran's service-connected status post small bowel obstruction and incidental appendectomy was examined in July 2015.  The RO also obtained a supplemental examination in November 2015 addressing the Veteran's scars.  The Board finds the July 2015 examination is not adequate for rating purposes.  There is no indication the examiner reviewed the Veteran's electronic claims file, as requested by the Board.  Additionally, the examination did not check a box indicating the Veteran has anemia attributable to the service-connected residuals of the small bowel obstruction.  However, VA treatment records from October 2015 indicate the Veteran is taking Cyanocobalamin for anemia.  The examination report indicates the Veteran had weight loss or inability to gain weight attributable to intestinal surgery.  The report notes that the Veteran had gone from 245 pounds to 223 pounds, and notes the Veteran has been unable to regain weight despite appropriate therapy.  A July 2013 VA treatment record indicated the Veteran's weight was 233 pounds.  A June 2015 VA treatment record noted the Veteran had an elevated body mass index at 231 pounds, and was counseled on the benefits of weight control.  As it is unclear whether the Veteran has symptoms of the residuals of the small bowel obstruction, to include anemia and an inability to gain weight, and the examiner did not fully address the questions requested by the Board or review the claims file, the claim must be remanded for a new VA examination.  Stegall, 11 Vet. App at 271.

The most recent VA treatment records for the Veteran in the file are from November 2015.  The Veteran's VA treatment records from November 2015 to present must be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associated with the claims file: (1) complete service personnel records for all verified periods of service; and (2) VA treatment records from November 2015 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination by an appropriate VA examiner to provide an opinion as to whether any previously or currently diagnosed foot disorder is related to the Veteran's active military service.  The examiner must specify in the examination report that electronic claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis. Any indicated diagnostic tests and radiological studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed bilateral foot disorder, to include heel spurs and toenail deformities, were caused or aggravated by his military service or any incident therein.  The VA examiner must address the Veteran's statements that he stood for long periods of time in combat boots while performing duties as a cook while on active duty in the United States Coast Guard, as well as the January 1990 reenlistment service examination report that the Veteran had pes planus.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination by an appropriate VA examiner to provide an opinion as to whether any previously or currently diagnosed foot disorder is related to the Veteran's active military service.  The examiner must specify in the examination report that electronic claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis. Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorders, to include intermittent explosive disorder, generalized anxiety disorder, and an unspecified depressive disorder, were caused or aggravated by his military service or any incident therein.  The examiner must consider the December 1993 VA treatment record indicating an impression of "adjustment disorder," the Veteran's service personnel records, and the Veteran's statements regarding recovering dead bodies on Coast Guard rescue missions, as well as the January 2014 primary DSM-V diagnosis of generalized anxiety disorder, and a secondary diagnosis of other specified/unspecified depressive disorder.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded an appropriate examination to determine the severity of his service-connected residuals of status post small bowel obstruction and incidental appendectomy as well as his abdominal scars.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

Regarding the postoperative residuals of small bowel obstruction and incidental appendectomy, the examiner must report all current symptoms and related impairment.  The examiner must address: 

(a) whether there is any evidence that the Veteran's postoperative residuals are symptomatic with diarrhea, anemia, and the inability to gain weight; 

(b) whether there is definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss; and 

(c) whether there is marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

The VA examiner must specifically address whether the anemia noted in the Veteran's recent VA treatment records is related to the service-connected residuals of status post small bowel obstruction and incidental appendectomy.  The examiner must also indicate whether the Veteran has an inability to gain weight due to this disability.

If the examiner finds that residual adhesions constitute the predominant disability, the examiner must consider whether there is a history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  The examiner must address the severity of these residual adhesions.

Regarding the Veteran's abdominal scarring, the examiner must comment on the nature and severity of all related abdominal muscle impairment found, identifying the muscle(s) involved, and the nature and degree of related functions.  The examiner must also describe the scars in detail and note any tenderness, pain, and all related impairment of function. 

5.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


